IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAZARO ANGEL-BELLO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1296

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 5, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Miguel A. Rosada of the Phoenix Law Firm, P.L., Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

     The petition for writ of habeas corpus is denied.

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.